DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/15/2020, 1/14/2022, and 4/8/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-19, 22-24, and 26-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moyer (US 7,887,733).
In regard to claim 16, Moyer discloses an introducer sheath (10) for providing access in a patient’s body, comprising: a tubular body (30) with a distal portion and a proximal portion, the proximal portion being configured to be inserted into the patient’s body to allow a medical device to be inserted through the introducer sheath into the patient’s body, the introducer sheath (30) being structured to facilitate separation along its length in a longitudinal direction (see col. 3, lines 31-51); a hemostatic valve (20, 330) in the distal portion of the tubular body (see col. 4, lines 52-58, col. 7, lines 20-22); and a first handle (left 60) and a second handle (right 60) which extend from the hemostatic valve (see Figure 3), the hemostatic valve (20, 330) being separable by means of the first handle and the second handle (see col. 7, lines 23-37), wherein the first handle and the second handle are configured to apply a torsional force to crack the hemostatic valve and cause the distal portion of the tubular body to break (“To break fitting 20, wings 40 are bent or twisted relative to each other, e.g., by rotating them in opposite radial directions.”; see col. 7, lines 23-37).
In regard to claim 17, Moyer discloses wherein the first handle and the second handle are attached to the hemostatic valve (see Figures 1-3).
In regard to claim 18, Moyer discloses wherein at least the distal portion of the tubular body comprises a longitudinal notch (300 or 310 or the unnumbered notch in Figure 3; where “D” lines through) forming a predetermined breaking line.
In regard to claim 19, Moyer discloses wherein the introducer sheath further comprises longitudinal notches (300 or 310 or the unnumbered notch in Figure 3; where “D” lines through) configured to facilitate splitting of the hemostatic valve into two pieces.
In regard to claim 22, Moyer discloses wherein the medical device comprises a catheter (the medical device is functionally recited and not considered to be a structural limitation of the claim; see also col. 7, lines 13-15).
In regard to claim 23, Moyer discloses wherein an axial blood pump is arranged at a tip of the catheter (the medical device is functionally recited and not considered to be a structural limitation of the claim; see also col. 7, lines 13-15).
In regard to claim 24, Moyer discloses an introducer sheath (10) for providing access in a patient’s body, comprising: a tubular body (30) with a distal portion and a proximal portion, the proximal portion being configured to be inserted into the patient’s body to allow a medical device to be inserted through the introducer sheath into the patient’s body, the introducer sheath being structured to facilitate separation along its length in a longitudinal direction (see col. 3, lines 31-51); a first handle (left 60) and a second handle (right 60); and a hemostatic valve (20, 330) in the distal portion of the tubular body, the hemostatic valve being separable by means of the first handle and the second handle (see col. 7, lines 23-37), wherein the first handle and the second handle are configured to be twisted in opposite directions, thereby applying a breaking force to the hemostatic valve and causing the distal portion of the tubular body to break (“To break fitting 20, wings 40 are bent or twisted relative to each other, e.g., by rotating them in opposite radial directions.”; see col. 7, lines 23-37).
In regard to claim 26, Moyer discloses wherein the first handle and the second handle are twisted about an axis of rotation that runs perpendicular to a longitudinal axis of the tubular body and between the two wings of each of the first handle and the second handle (“To break fitting 20, wings 40 are bent or twisted relative to each other, e.g., by rotating them in opposite radial directions.”; see col. 7, lines 23-37).
In regard to claim 27, Moyer discloses wherein the first handle and the second handle are diametrically opposed with respect to the tubular body (see Figures 1 and 3).
In regard to claim 28, Moyer discloses wherein at least the distal portion of the tubular body comprises a longitudinal notch (300 or 310 or the unnumbered notch in Figure 3; where “D” lines through) forming a predetermined breaking line.
In regard to claim 29, Moyer discloses wherein the first handle and the second handle are attached to the hemostatic valve (see Figure 3).
In regard to claim 30, Moyer discloses wherein the medical device comprises a catheter (the medical device is functionally recited and not considered to be a structural limitation of the claim; see also col. 7, lines 13-15).
In regard to claim 31, Moyer discloses wherein an axial blood pump is arranged at a tip of the catheter (the medical device is functionally recited and not considered to be a structural limitation of the claim; see also col. 7, lines 13-15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Moyer in view of Nardeo (US 2004/0098020).
Moyer discloses all of the limitations recited in the independent claim but fails to expressly disclose “wherein the first handle and the second handle extend from the hemostatic valve at an angle of about 45°” as is recited in claim 20.
In a similar art, Nardeo discloses an introducer sheath (10) comprising a tubular body (14) , a hub portion (40), and first (42) and second handles (42) extending from the hub, wherein the handles assist in splitting the sheath and hub after insertion into the patient.  The first and second handles extend from the hub portion at an angle of about 45 degrees.  Nardeo discloses, at par. [0045], that the “angled portion 46 of each of the winged tabs 42 assists the inserting physician in maneuvering the sheath 14 into place.”  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Moyer with the angled handles of Nardeo to provide a configuration for introducer sheath handles that assisted physician handling during insertion into the patient.  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Moyer in view of Osypka (US 4,687,469).
Moyer discloses all of the limitations recited in the independent claim but fails to expressly disclose “wherein the first handle and the second handle extend from the hemostatic valve asymmetrically in a top view of the introducer sheath” as is recited in claim 21.
In a similar art, Osypka discloses an introducer sheath (6) with first and second handles (left 12, right 12), wherein the first and second handles extend from the introducer asymmetrically in a top view of the introducer sheath (see Figure 12 for the top view; one edge 16 is flat, one edge includes recesses 15; the flat edge and recess create an asymmetric profile).  The handles (12) “form a relatively large handle which can be grasped by two fingers of one hand (see FIG. 13) while the fingers 17a, 17b of the other hand grasp the supporting portion 8 of the severing device 7.” (see col. 7, lines 55-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Moyer with the asymmetric handle of Osypka in order to provide a suitable handle for a splittable sheath. 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Moyer in view of Mohiuddin (US 5,322,512).
Moyer discloses all of the limitations recited in the independent claim but fails to expressly disclose “wherein each of the first handle and the second handle is provided with two wings” as is recited in claim 25.
In a similar art, Mohiuddin discloses an introducer sheath (10) comprising a hub portion (16) with a first handle (22, 28) and a second handle (24, 30), wherein the first handle includes two wings (22, 28) and the second handle includes two wings (24, 30).  The wings (22, 24) provide a means for splitting the sheath (see Figure 7) while the wings (28, 30) provide a guide for inserting the sheath into the body without touching the splitting wings which could cause premature sheath splitting (see col. 2, lines 24-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Moyer with the double winged handles of Mohiuddin in order to provide a handle with an insertion means and a separate sheath splitting means to avoid premature splitting.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/           Primary Examiner, Art Unit 3783